'·
                             Thomas Liberty
                                 915258
                              Michael Unit
                              2664 FM 2054
                       Tennessee colony, TX 75886


                           September 01, 2015


Abel Acosta, Clerk,
Court of Criminal Appe~ls of Texas
P.O. Box 12308, Capitol Station
Austin, Texas 78711

                   Re: Application for Writ of Mandamus,
                       Cause Nos 805615-B & 805616-B
                       From the 178th District Court, Harris County, Tx

Dear Mr. Acosta:
        Enclos~d   is my application for Writ of Mandamus in the above
referenced cause numbers. Please file said applicatiion and return a
copy of the filing in the enclosed self addressed stamped envelope.

         Thank you for your time and consideration in this matter.

                                                                 Sincerely,




cc:   TDL/Mandamus                  . .        ent contains so!Y'e
                                   i hiS docum     of poor quah~
                                     ·)!g·~s that are  .          .
                                   ~~tl~e time of imagmg.


                                                                      \R1ECE~VED ~~
                                                                 ~l Of C~II\IIIN&i.   APPEAlS
                                                                        SEP 08 2015
                        CAUSE NOs 805615-B & 805616-B
THOMAS DOMINIC LIBERTY                §      IN THE COURT OF CRIMINAL
TDCJ-ID #915258                       §
RELATOR                               §
                                      §
v.                                    s~    APPEALS OF TEXAS
                                      §
CHRIS DANIEL,                         §     TRAVIS COUNTY, TEXAS
HARRIS COUNTY DISTRICT CLERK          §
RESPONDANT                            §

            PLAINTIFF'S ORIGINAL APPLICATION FOR WRIT OF MANDAMUS
To the Honorable Judge of said Court:
Comes Now, Thomas D. Liberty, Relator, pro se in the above styled and
numbered causes of action and files this original Application for Writ
of Mandamus, pursuant to Article 11.07, Section 3(c) of the Texas
Code·of Criminal Procedure, and would show the Court the following:


                                      I

A.   RELATOR·
     1.01    Thomas Liberty, TDCJ-ID #915258, is incarcerated in the Texas
     Department of Criminal Justice and is appearing pro se, who can
     be located at the Michael Unit, 2664 FM 2054, Tennessee Colony,
     Anderson County, Texas 75886.
     1.02    Relator has exhausted his remedies and has no other adequate
     remedy at law;
     1.03    The Act sought to be compelled is ministerial, not discre-
     tionary in nature. T.C.C.P. Art. 11.07, Section 3(c) requires
     Respondant to immediately transmit to the Court of Criminal
     Appeals a copy of the Application for Writ of Habeas Corpus, any
     answers filed, and a certificate reciting the date upon which
     that finding was made, if the convicting Court decides that there

                                           (1)
             are no issues to be resolved. No copy of the Application for Writ

             of Habeas Corpus, no answers filed nor a certificate reciting

             the date upon which that finding was.made have been transmitted to

             the Court of Criminal Appeals. Had such documents been trans-

             mitted to (ti11e Court of Criminal Appeals as required by statute,

             Relator would have received notice from the Court of Criminal

             Appeals.



                                                 II

B.           RESPONDANT

             2.01   Respondant, Chris Daniel, in his capacity as District Clerk

             for Harris County, Texas has a ministerial duty to receive and

             file all papers in a criminal proceeding, and perform all other

             duties imposed on the clerk by law pursuant to T.C.C.P. Art. 2.21,
             and is responsible under T.C.C.P. 11.07,Section 3(c) to immed-

             iately transmit to the Court of Criminal Appeals a copy of the

             Application for Writ of Habeas Corpus, any answers filed, and a

             certificate reciting the date upon which that finding was made if

         ,   s~he   convicting Court decides that there are no issues to be
     I       -
             reso 1 ved. Chris D·aniel, District Clerk, Harris County, Texas may
                                            ./


             be served at his place of business at 1201 Franklin Street,

             Houston, Texas 77002.



                                                 III

C.           VIOLATION OF ARTICLE 11.0-1 OF THE TEXAS CODE OF CRIMINAL PROCEDURE

             3.01    The Respondant violated Article 11.07, Section 3(c) of the

             Code of Criminal Procedure by failing to provide a copy of tpe

                                                 (2)
u




Application for Writ of Habeas Corpus, any answers filed, and a

certificate reciting the date upon which that finding was made to

the Court of Criminal Appeals within time prescribed by law and

within a reasonable time from the date on which the documents

were requested tci be transmitted.

3.02   Request for the transmittal of the Application for Writ of

Habeas Corpus, any answers filed, and a certificate reciting the

date upon which that finding was made were made by Relator to

Chris Daniel several different times;   (see attached copies of

letters listed as Exhibits A through D).

3.03   To date, Relator has not received a   respon~e   from Respondant

regarding Relator's request for transmittal of the Application

for Writ of Habeas Corpus, any answers filed, and a certificate

reciting the date upon which that finding was made to the Court

of Criminal Appeals.

3.04   As is clear from Relator's letters, Relator has repeat-

edly put Respondant on notice that Relator seeks the transmittal

of the Application for Writ of Habeas Corpus, any answers filed,'

and a certificate reciting the date upon which that finding was

made to the Court of Criminal Appeals. Such records are required

by the Court of Criminal Appeals to act on Relator's Writ of

Habeas Corpus. Relator has gone well beyond any requirement or

obligation imposed on him by the Texas Code of Griminal Prodedure,

Article 11.07, Section 3(c). In contrast to Relator's efforts,

Respondant has wholly failed to comply with the T.C.C.P. Article

11.07, Section 3(c), is acting in bad faith, and has also failed

                                (3)
to afford Relator the professional and common curtesy of any

written responses to his correspondence and request.

3.05   Article 11.07, Section 3(c) clearly states that, ''If the

convicting Court decides that there are no such issues, the clerk

shall immediately transmit to the Court of Criminal Appeals a copy

of the Application, any answers filed, and a certificate reciting

the date upon which that finding was made. Failure of the Court to

act within the allowed 20 days shall constitute such a finding."
                  (

Re$pondant is in violation of Texas Code of Criminal Procedure

Article 11.07, Section 3(c), which mandates his ministerial duties

and the laws of the State.



                               PRAYER

Wherefore, premises considered, Relator, Thomas Liberty, pro se,

respectfully requests a finding that Respondant failed to trans-

mit documents to the court of Criminal Appeals within a reasonable

time after the date they were requested. Relator brings this lit-

igation in good faith. Relator prays for an Order directing Res-

pendant to transmit copy of the Application for Writ of Habeas

Corpus, any answers filed, and a certificate reciting the date

upon which that finding was made to the Court of Criminal Appeals

as directed in Article 11.07, Section 3(c) of the Texas Code of

Criminal Procedure and as requested in Relator's letters,

(Exhibits A through D).

                                           Respectfully,




September 01, 2015
                              (4)
                              AFFIDAVIT
I swear, under penalty of perjury, that the facts and allegations

in the Application for Writ of Mandamus are




                       CERTIFICATE OF SERVICE
I hereby certify that a true copy of the above Application for Writ

of Mandamus was served on the Clerk of the Court of Criminal Appeals

by placing a copy in the U.S. Mail addressed to: Abel Acosta, Clerk,

P.O. Box 12308, Capitol Station, Austin, Texas 78711 on this the

1st day of September, 2015.




                                 (5)
                    CAUSE NOs 805615-B & 805616-B

THOMAS DOMINIC LIBERTY                     IN THE COURT OF CRIMINAL
RELATOR
v.                                         APPEALS OF TEXAS

CHRIS DANIEL                               TRAVIS COUNTY, TEXAS
HARRIS COUNTY DISTRICT CLERK
RESPOND ANT


                                   ORDER
On this day came to be heard the foregoing Relator's Application
for Writ of Mandamus and it appears to the Court that the should be:

----------------GRANTED
It is therefore ORDERED that the District Clerk shall immediately
transmit to the Court of Criminal ·Appeals a copy of the Writ of Habeas
Corpus, any answers filed, and a certificate reciting the date upon
which that transmittal was made.




                          Signed on this the _____day of ___________ , 2015




                                                      PRESIDING JUDGE
         i
        '!

        I                 I
August 41,, 2014                                             I
                                                             I(      EXH I B IT - A )
         I
Chris D~niel                                                 I
Harris ~ounty District Clerk                                 /


P.O. Bo~ 4651
Houston,] Texas 77210-4651
         I
                                                             I
                              RE: Application/s for Writ of 1\Habeas Corpus 11.07
             I                    Cause No. 805615-BJJ                              Thomas Liberty       ( EXHIBIT - B )
                                  915258             I
                               Michael Unit
                               2664 FM 2054
                        Tennessee Colony, TX 75886

                             September 5, 2014
Chris Daniel
Harrisl County District Clerk
P.O. Biox a651
Housto!n, texas 77210-4651                            'I



                        Re: Ex Parte Thomas Liberty          .
                           ·Trial Court Cause Nos. 805615-B & 805616-B
                             In the 178th District Cotlrt for Harris ·
                             County, Texas              I
         I                   Texas Code of Cetdldanal P~ocedure, Art, 11.073
         I                   Proceedings.                       ·
Dear    M~.
         I
              Daniel:                                             ~
                                                                  .
       Gr~etings! I am writing in regards to the statlus of my above
       Ar~. 11.073 writ applications proceedings. My \Artic·le 11.073
       wr!i.t applications have been filed, the State's response has been
          I                        .               . ' I
       fiiled,  as well as my objections to the State s resp'onse have been
       fi~ed and pending before the Court. ·           I
(1) Fikst, please send me a copy of my Post-Conviction Docket Sheet
    asl it relates to my above Article 11.073 writ applications
       I
    proceedings.
         -1       -

(2) serond, has the trial court habeas Judge ente;ed any orders
    Designating Issues to be resolved or any Find~ngs of Fact and
    Co~clusions of Law as it relates to my above ~tticle 11.073
    wr~t applications proceedings? If any orders ~ave been issued
     I \have yet to receive any copies of such, so f any orders have
     been issued please, pursuant to Article 11.07 Section 7, send
     mJ a copy of any orders issued in this case. '
              I
       Please respond soonest! Your very kind assistance in regards to
       tJis matter will be greatly appreciated.          _
         I      -                      ·              Sincerely,
              I
              I
                                                                  ( EXHIBIT - C )
                                 Thomas Liberty
                                     915258
        ;                         Michael Unit
                                  2664 FM 2054
                           Tennessee 6olony, TX 75886
                                  May 20, 2015
Chris baniel
Harris/ County District Clerk
P.O. Bbx 4651
Houstoh, TX 77210-4651
                       RE: Cause No. 805615-B and 80561J-B
                              11.073 filed 06/16/14
Dear   Ml.   Daniel,
        II would greatly appreciate a status report regarding the
above referenced cause nos. before the court.                 l
             Thank you for your time and kind consider tion in thmi
matter.




                                                 ~
                                                 ,
                                                 ·-~~·.r'
                                                         ~/       Thomas
·~
       ..
       '    I.




            \                                                                           ( EXHIBIT - D )
                                              Thomas Liberty
                                                  915258

            I
     June\22, 2015
                                               Michael Unit
                                               2664 FM 2054
                                        Tennessee Colony, TX 75886



     Cler~
                 I
            of Court
     178tn District Court
     1201 \Franklin Street
     Houston, TX 77210
                                     RE: Cause Nos. 805615-B; 805616-B
                                I.

     Dear Clerk,
          1 I am inquiring into the pre~ent status of my application

     for Wjrit of habeas Corpus Art. 11.073 .. This applJcatio1n was filed on
     06/16~14. On 07/03/14/ the State's original answJr requewting that
     the cburt designate the issue was filed and rece~ved by applicant.
     Appli~an t responded to the District Attorney's an\swer with an "OBJECTION"
     which\was filed on July 18, 2014. Nothing further has been received as
           I
     of this date.
              I would greatly appreciate your assistance in bringing this
     matterrI to the attention of the court and inform me, if at all
     possitlle, of the court's response.
                     I
                     \ Thank you for your time and kind consideration in this matter.
                                                                                    I

                     \                                                              \        Respectfully,

                     I                                                              ~~                ~~
                                            FILED                                            Thomas
                     I                       Chris Daniel
                                                 District Clerk
     cc: Fi              /TDL
                                                 JUN 30 2015
                                       Tima: _   __,_~-:::-:-::-:-;::-::r;::-;:~­
                                                   Harrls county, Texas

                                       By·------~~~----­
                                               Deputy